DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to an after-final amendment filed July 26, 2021. Claims 1,3-19, 21 and 22 were previously pending, with claims 5, 7-11 and 16 withdrawn from consideration. Applicant cancelled claim 22. Claims 1, 3, 4, 6, 12-15, 17-19 and 21 are under consideration.
Applicant’s cancellation of claim 22 obviated all of the previously presented rejections for this claims. Applicant’s arguments detailing support for the claimed subject matter obviated the previously presented rejection under 35 U.S.C. 112, first paragraph.
Since there are no other outstanding rejections, claims 1, 3, 4, 6, 12-15, 17-19 and 21 are allowed. In view of allowability of claim 1 the previously withdrawn claims 5, 7-11 and 16 are rejoined with the allowed claims. In conclusion, claims 1, 3-19 and 21 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        August 4, 2021